Citation Nr: 1758833	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-07 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES


1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder.

2.  Entitlement to service connection for a skin disability, claimed as eczema of the hands.


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to March 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and February 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD, anxiety disorder, and depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record is in relative equipoise as to whether the Veteran's skin condition, diagnosed as eczema, is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for eczema have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will generally be awarded for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends he developed a skin disability during his military service that he has continued to suffer from since service.  A review of the Veteran's service treatment records reflects that he was treated for a skin disorder several times throughout his service.  Post service, a clinical data sheet shows treatment for eczema in 1987, throughout the 1990s and into the early 2000s, and in 2016.

A November 2015 VA examiner diagnosed the Veteran with eczema with onset in-service based on the Veteran's medical records, but also found that it was less likely as not caused by or a result of the Veteran's active military service.  The examiner concluded that there was no evidence in his service medical records to warrant service connection.  The Board finds the examiner's opinion to conflict with the evidence, as discussed below, and, therefore, to be inadequate.

First, the Veteran's service treatment records reflect treatment for skin issues.  Second, the VA examination failed to address lay and medical evidence regarding a continuity of symptoms and treatment for the Veteran's eczema since service.  The Veteran submitted statements in which he reported suffering from a skin disability in service, and since completing his military service, he continues to treat the symptoms of the disability with ointments and over-the-counter medication.

The Board finds the Veteran's statements credible.  Additionally, the Veteran is competent to give evidence about what he personally experienced.  For example, he is competent to discuss his symptoms of a skin disability in service and since that time because he can clearly observe a disease that is visible on his skin.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, resolving all reasonable doubt in the Veteran's favor, the competent and credible evidence creates a nexus between the Veteran's diagnosed eczema and active military service.  Therefore, service connection for eczema is granted.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for eczema is granted.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from this remand, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran is seeking service connection for a psychiatric disorder.  In connection with that claim, he was afforded a VA examination in November 2015 in accordance with the September 2015 Board remand.  Specifically, a medical examination was to be afforded to the Veteran to determine whether he suffers from a current psychiatric disability and if so, whether any psychiatric disability is related to service.  Unfortunately, the Board finds that some of the requested action was not sufficiently completed.  Accordingly, a remand is mandatory.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.

Specifically, the September 2015 Board remand asked the examiner, "In providing the foregoing opinion, the examiner should address the April 1974 diagnosis of neurosis, occurring approximately 13 months after separation from service."  However, the November 2015 examiner did not address this part of the Board's instructions.  As a result, an addendum opinion is required that addresses the April 1974 diagnosis of neurosis appropriately 13 months after separation of service.  An opinion is also required as to whether the Veteran has had a psychiatric disorder at any time since January 2011 (i.e., at any time during the appeals period), even if the disability has subsequently resolved.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Finally, the Veteran's complete VA treatment records have not been associated with his file.  This must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from the VA Caribbean Healthcare System, to include the San Juan VAMC, dated from April 2011 to December 2012 and from January 2014 forward, and associate these records with his file.

2.  After obtaining all outstanding records, return the claims file, to include a copy of this remand, to the November 2015 VA Mental Disorders examiner for an addendum opinion.  If the examiner who drafted the November 2015 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  Based on a review of the claims folder and/or examination of the Veteran, the examiner should provide the following:

(a)  Identify all psychiatric disorders that have been present in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) since January 2011, even if such has resolved.  In so doing, the examiner should address the previous December 2011 and April 2012 VA examination reports suggesting a diagnosis of anxiety disorder.

(b) For each diagnosed psychiatric disorder found to be present since January 2011,  the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the psychiatric disability arose in service or is otherwise related to service.  In providing this opinion, the examiner should address the April 1974 VA psychiatric examination report showing a diagnosis of neurosis appropriately 13 months after separation of service.

(c) For each diagnosed psychiatric disorder found to be present since January 2011, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the psychiatric disability was caused by service-connected diabetes mellitus.

(d)  For each diagnosed psychiatric disorder found to be present since January 2011, provide an opinion as to whether it is  at least as likely as not (50 percent probability or greater) that the psychiatric disability was permanently worsened beyond normal progression by service-connected diabetes mellitus.  If the psychiatric disability was permanently worsened by diabetes mellitus, the examiner should attempt to quantify the degree of worsening beyond baseline attributable to diabetes mellitus.

A complete rationale for all opinions expressed must be set forth in the examiner's report.

3.  Finally, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


